Citation Nr: 0703716	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to May 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss rated 
noncompensable, and tinnitus rated 10 percent, effective 
January 30, 2003 (date of claim) and denied service 
connection for an anxiety disorder.  In his notice of 
disagreement with the July 2003 decision, the veteran limited 
his appeal to the issue of entitlement to a compensable 
rating for bilateral hearing loss.  
In February 2005, this matter was remanded for additional 
development.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As indicated above, the appeal here is from the rating 
decision that granted service connection and assigned the 
initial rating.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A December 2003 
statement of the case (SOC), properly provided notice on the 
downstream issue of an increased initial rating.  A June 2006 
supplemental SOC (SSOC) readjudicated the matter.  The 
veteran has had full opportunity to participate in the 
adjudicatory process; he is exercising his right to appeal 
the rating assigned/pursue a higher disability rating.  

Regarding the duty to assist, the veteran was provided VA 
audiologic evaluations, including following the Board's 
February 2005 remand.  The RO obtained pertinent VA records, 
including the report of an August 2004 VA audiological 
evaluation the veteran had identified (but which was 
inadequate for rating).  The veteran did not respond to an 
inquiry asking him to identify any further pertinent medical 
records.  VA's duty to assist is met.   

B.		Factual Background

The veteran's claim seeking service connection for hearing 
loss was received in January 2003.  
Private treatment records from 1989 to 2002 note various 
complaints, including hearing loss.

On June 2003 VA audiologic evaluation (certified in July 
2003) puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
80
LEFT
15
20
35
45
70

The average puretone thresholds were 45 decibels, the right 
ear and 43 decibels, left ear.  Speech audiometry revealed 
recognition ability of 92 percent in each ear.

In September 2003 a private otolaryngologist noted the 
veteran had mid and high frequency sensorineural hearing 
loss.  

In a November 2003 statement, the veteran indicated that 
hearing aids he was provided for both ears are not helpful, 
as they distort sound and cause him to become more confused.  
He attributed financial and personal relationship problems to 
his hearing loss.  

An August 2004 statement by the veteran's representative 
notes that the veteran was fitted with two hearing aids and 
is still unable to hear properly.  The representative asserts 
that the hearing loss is worse than had been found, and 
argues that because of the associated inconvenience and 
embarrassment (from having to wear two hearing aids) a 
compensable rating is warranted.  

In an August 2004 VA Form 9 the veteran advised of a recent 
VA audiologic evaluation and asked that the report be secured 
and considered.  

In a November 2004 statement, the veteran's representative 
indicated that the veteran's hearing had worsened since his 
June 2003 VA audiologic evaluation.  

In a December 2004 statement, the veteran related various 
complaints, including, headaches, ear infections, draining, 
excessive wax build up, and nausea to his hearing loss, and 
reported he had missed work because of pain and headaches.  
He also recounted the problems his tinnitus caused.  

August 2004 to November 2005 VA records show ongoing 
treatment for hearing loss.  In October 2005 it was noted 
that audiometry results were similar to those in June 2003.   

On June 2006 VA audiologic evaluation,  audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
65
85
LEFT

30
45
55
75

Average puretone thresholds were 56 decibels, right ear and 
51 decibels, left ear.  Speech audiometry revealed 
recognition ability of 90 percent in each ear.

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be solely on puretone 
threshold testing.  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current noncompensable rating assigned for the veteran's 
bilateral hearing loss encompasses the greatest level of 
hearing impairment shown at any time during the appeal 
period, "staged ratings" are not warranted.

The record includes two reports of audiometry (in June 2003 
and in June 2006) suitable for rating purposes (i.e., in 
accordance with 38 C.F.R. § 4.85) showing the veteran's 
hearing acuity during the period of time under consideration, 
(from January 30, 2003 to the present).  The latter 
audiometry (in June 2006) shows slightly higher average 
puretone thresholds and slightly less discrimination than was 
found earlier.  When the June 2003 audiometry results are 
reviewed under Table VI, they show that the veteran has Level 
II hearing acuity in each ear.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, is not shown.  Under Table VII, bilateral Level II 
hearing warrants a noncompensable rating under Code 6100.  

As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
Since there is no official audiometry during the appeal 
period showing hearing acuity worse than Level II in either 
ear, a schedular compensable rating for the bilateral hearing 
loss clearly is not warranted.

The veteran makes reference to various 
disabilities/impairment he considers related to his hearing 
loss.  Notably, the rating for hearing loss is just that, an 
assessment of disablement due to hearing loss disability.  
Other disabilities may not be considered in determining the 
rating for hearing loss.  [Notably, the veteran's tinnitus is 
service connected, and has a separate compensable rating.  
His other alleged disabilities, i.e., headaches, pain, ear 
infections, are not service connected.  If the veteran 
desires compensation for such disabilities, he must seek to 
have them service connected.]  

The veteran and his representative also argue that the 
hearing loss warrants a compensable rating because it impairs 
his familial and social relationships and results in ongoing 
job related problems.  In that regard, it is noteworthy that 
percentage ratings represent, to the extent possible average 
impairment in earning capacity resulting from the disability 
being rated.  If impairment greater than reflected by the 
rating assigned is suggested by the record, the possibility 
of referral for extraschedular consideration would be 
indicated.  See 38 C.F.R. § 3.321.  Here, factors suggesting 
extraschedular consideration is necessary (such as marked 
interference with employability due to, or frequent 
hospitalizations for, hearing loss disability) are not shown.  
[Notably, in the veteran's December 2004 statement he states 
he missed many days of work because of overwhelming pain and 
headaches (and not because he had problems hearing).]

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


